Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 were previously pending and subject to the non-final office action mailed December 22nd, 2021. In the Response, submitted March 21st, 2022, claims 1 and 5 were amended. Therefore, claims 1-5 are currently pending and subject to the following Final office action.
	Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on March 21st, 2022, have been fully considered and each argument will be respectfully addressed in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 4-6 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-5 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 9 of this final office action. 

	On pages 4-5 of the Response, the Applicant argues the following:
	“[…] it is clear from MPEP 2106.04(a)(2)(II) that, in order for a claim to recite a certain method of organizing human activity, the claim must recite a feature directed to organizing the activity of the one or more people. However, there is nothing in the independent claims of this application that describes an interaction between two people, or even between one person and a computer. The rejection indicates that “a vehicle that delivers a package to a predetermined delivery destination” relates to the concept of commercial interactions. There is nothing in MPEP 2106.04(a)(2)(II)(B) to suggest that this is an agreement in the form of contract, legal obligation, advertising, marketing or sales activities or behaviors, and business relations […]
	The rejection also indicates that “acquire position information of the vehicle” and “cause the in-house device to issue notification of approach of the vehicle […] also relates to the concept of commercial interaction […] There is again nothing in MPEP 2106.04(a)(2)(II)(B) to suggest that this is an agreement in the form of contract, legal obligation, advertising, marketing or sales activities or behaviors, and business relations”. 
	The Examiner respectfully disagrees that the independent claims are not directed towards certain methods of organizing human activities; in particular, commercial interactions. The independent claims, as a whole, are directed towards a vehicle delivering a package to a predetermined delivery destination and issuing a notification of the approach of the vehicle performing the delivery to the predetermined delivery destination. The independent claim limitations similarly reciting “a vehicle that delivers a package to a predetermined delivery destination”, “acquir[ing] position information of the vehicle”, and “issu[ing] a notification of approach of the vehicle”  are considered to recite a commercial interaction in the form of a business relation when one considers the Applicant’s disclosure, “The in-house device 3 is installed inside a house 30 of a user for whom a wish to receive a service, provided by the delivery system 100, of issuing notification of approach of a delivery vehicle is registered in advance […] The delivery system 100 may include a plurality of in-house devices 3 registered in advance by each user wishing to receive the service provided by the delivery system 100” (¶ [0021], Specification). Accordingly, the claimed invention is directed towards a user (wishing to receive a service from a delivery service) who is associated with an in-house device that is registered with a delivery service for issuing notifications when a delivery vehicle (associated with the delivery service) is approaching the user house (a predetermined delivery destination). Therefore, in accordance with the Applicant Specification, these claim features clearly reflect a commercial interaction in the form of a business relation between a delivery service requestor and a delivery service provider (see MPEP 2106.04(a)(2)(II)). 

	On page 6 of the Response, the Applicant argues the following:
	“[…] the human mind is not equipped to “issue notification of approach of the vehicle”. Similarly, the human mind is not equipped to “issue notification of approach of the vehicle through the output device”, the output device being a home electrical appliance […] Thus, […] the claim limitations do not fall into this abstract idea category”. 
	The Examiner respectfully disagrees that the independent claims are not directed towards a mental process. The independent claim limitations similarly reciting “acquir[ing] position information of the vehicle” and “issu[ing] a notification of approach of the vehicle […] in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination” are considered to recite concepts of observation, collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). In particular, a human would be capable of collecting position of information of a vehicle (for example, through observation), determining that the vehicle is within a predetermined range of a destination (through mental analysis or evaluation), and issuing a notification when the vehicle is approaching the destination with the use of pen and paper. The Examiner notes “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea” (see MPEP 2106.04 (a)(2)(III)(B)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)). The in-house device, output device, and home electrical appliance are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

		On page 6 of the Response, the Applicant argues the following:
	“First, as described repeatedly throughout the specification, the claimed features result in a reduction in the amount of re-deliveries […] Second, this advantage cannot be achieved without the structure recited in claims 1 and 5 […] It cannot be reasonably stated that the recited output device is a mere tool or an insignificant piece of structure given that the output device is being used to overcome the art rejections as discussed below. Accordingly, the claims are patent eligible at least based on Prong Two”.   
	The Examiner respectfully disagrees that the claims recite additional elements that integrate the identified abstract ideas into a practical application. The Examiner notes “Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include […]  An improvement in the functioning of a computer, or an improvement to other technology or technical field […]  Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” (MPEP 2106.04(d)(I)). As such, the claims do not recite any additional elements that integrate the judicial exception into a practical application by either reflecting an improvement to a technology, or by implementing the judicial exception with a particular machine. The Applicant submits that the claimed features “result in a reduction in the amount of re-deliveries”, however this is not considered to be an improvement to technology. This purported improvement would be considered, at best, an improvement to the judicial exception (commercial interaction and mental process) itself. The Examiner notes “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (MPEP 2106.05(a)(II)).
	Further, the additional elements of independent claim 1 are found to include a vehicle, in-house device installed inside a house and capable of controlling an output device, an output device, a home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function, a processor, and features for transmitting data over a network (such as acquiring location information via a processor and issuing notifications via the in-house device). The in-house device, processor, and output device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception (issuing a notification of approach of a vehicle) using generic computer components (see MPEP 2106.05 (f)). Further, the feature for transmitting data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle for delivering packages is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). The Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application [...] Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […]  Generally linking the use of a judicial exception to a particular technological environment or field of use” (MPEP 2106.04(d)(I)). Accordingly, the additional elements identified above cannot be considered additional elements that integrate the judicial exception into a practical application. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on page 7 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-5 have been fully considered and are moot in view of the amended rejection that may be found starting on page 17 of this final office action. 

	On page 7 of the Response, the Applicant argues that the prior art of record does not  teach or suggest the limitations of the amended claims. In view of the amendments to independent claims 1 and 5, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-5 that may be found starting on page 17 herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-4 are directed to a system (i.e. a machine) and claim 5 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-5 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and mental processes but for the recitation of generic computing components.

	Claim 1 recites, in part:
A vehicle that delivers a package to a predetermined delivery destination; 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

Acquire position information of the vehicle and […] issue notification of approach of the vehicle […] in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination. 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of observation, collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea” (see MPEP 2106.04 (a)(2)(III)(B)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

	Thus, claim 1 and claims 2-4, by virtue of dependence, recite an abstract idea. Moreover, the following claims recite an additional abstract idea. 

	Claim 2 recites, in part, “[…] issue notification of arrival of the vehicle through the output device, in a case where the vehicle arrives at the predetermined delivery destination”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of observation, collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 3 recites, in part, “[…] the vehicle starts charging from a power supply provided at the predetermined delivery destination, in a case where handing over of the package is not performed even after a lapse of a predetermined time after arrival of the vehicle at the predetermined delivery destination”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).

	Claim 4 recites, in part, “[…] give a predetermined incentive to a user associated with the predetermined delivery destination, after charging of the vehicle is ended”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 5 recites, in part:
Acquiring position information of a vehicle that delivers a package to a predetermined delivery destination;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of observation, collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

[…] issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of observation, collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(IIII)). The Examiner notes “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea” (see MPEP 2106.04 (a)(2)(III)(B)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

	Thus, each of the claims 1-5 are found to recite an abstract idea under the Step 2A-Prong One analysis.

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-4 recite additional elements of a vehicle, in-house device installed inside a house and capable of controlling an output device, an output device, a home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function, a processor, and features for transmitting data over a network (such as acquiring location information via a processor and issuing notifications via the in-house device). The in-house device, processor, and output device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception (issuing a notification of approach of a vehicle) using generic computer components (see MPEP 2106.05 (f)). Further, the feature for transmitting data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle for delivering packages is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Claim 3 recites the additional elements of an electric vehicle and a power supply device. The electric vehicle and power supply device are considered to be additional elements that are merely generally linking the use of the abstract idea (managing personal behavior and commercial interactions) to a particular field of use (see MPEP 2106.05(h)).

	Claim 4 recites the additional elements of a processor and features for transmitting data over a network (providing an incentive to a user via a processor). The processor is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the feature for transmitting data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 5 recites the additional elements of a vehicle, an in-house device installed inside a house and capable of controlling an output device, an output device, a home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function, and features for transmitting data over a network (issuing notifications via the in-house device). The in-house device and output device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception (issuing a notification of approach of a vehicle) using generic computer components (see MPEP 2106.05 (f)).  Further, the feature for transmitting data over a network is considered an additional element directed to mere data gathering/outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle for delivering packages is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).
 
	Accordingly, the vehicle, in-house device, output device, processor, electric vehicle, power supply device, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-5 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-5 are merely left with a vehicle, in-house device, output device, home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function, processor, electric vehicle, power supply device, and features for transmitting data over a network. 
	Claims 1-5 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-5 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The processor, in-house device, and output device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the home electrical appliance related to heating/cooling/washing with an audio output function, an alarm function or a display function is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception (issuing a notification of approach of a vehicle) using generic computer components (see MPEP 2106.05 (f)). Furthermore, the vehicle, electric vehicle, and power supply device are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-5, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-5 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-5 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Striemer U.S. Publication No. 2003/0195814, hereafter known as Striemer, in view of Harris et al. U.S. Publication No. 10,395,544, hereafter known as Harris, in further view of Fadell U.S. Publication No. 2015/0154850, hereafter known as Fadell. 

Claim 1: Striemer teaches the following:

	A vehicle that delivers a package to a predetermined delivery destination; 
	Striemer teaches “One method for doing business in accordance with method 200 of FIG. 2 is shown in FIG. 3 […] The first step in method 300 is that the company receives one or more items that need to be delivered to a specified location (step 310) […] The item or items are then taken towards the physical location, either by vehicle” (¶ [0043]).
	 Thus, Striemer teaches that a method for receiving one or more items that need to be delivered to a specified location and delivering the items to the location with a vehicle; equivalent to a vehicle that delivers a package to a predetermined delivery destination.

An in-house device installed inside a house at the predetermined delivery destination, the in-house device being capable of controlling an output device at the predetermined destination; 
	Striemer teaches “preferred embodiments provide ways for a company to do business with its customers by sending a company representative to the physical area of the customer, sending a digital message via a mobile wireless device to the customer's wireless device […] customer's wireless device is part of a house web server computer system” (¶ [0028]); “One suitable implementation of a house web server computer system 100 in accordance with the preferred embodiments of the invention is shown in FIG. 1. Web server computer system 100 is preferably an IBM personal computer.” (¶ [0029]); “may use a wireless house server as shown by computer system 100 in FIG. 1 as the customer's wireless device” (¶ [0063]); “Let's assume that a person in a house orders a pizza from a local pizza delivery company (step 510). […] When close to the house, the driver activates a hand-held mobile wireless device to send a message to a wireless device at the specified location (step 530). In response, the wireless device at the specified location responds by activating a signaling device that pulses a porch light on and off repeatedly (step 540)” (¶ [0057]). 
	Thus, Striemer teaches that a customer may have a web server computer system (such as an IBM personal computer) installed at their house and used as a wireless device that is configured to communicate with a company/delivery service provider that is delivering a food item to the customer’s house; equivalent to the in-house device installed inside a house at the predetermined delivery destination. Further, the customer’s wireless device is configured to control/activate a signaling device in response to receiving a communication from the delivery service provider; equivalent to an in-house device being capable of controlling an output device at the predetermined destination.

	And a processor configured to: […] and cause the in-house device to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination;
	Striemer teaches “First, an order is received for the delivery of one or more items to a specified location (step 510). The items are then loaded into a vehicle (step 520). When the vehicle is in proximity to the specified location, a mobile wireless device sends a first digital message to a wireless device at the specified location (step 530). The wireless device at the specified location then responds by activating a signaling device at the specified location (step 540) […] the signaling device may include any suitable visual or audio signaling device […] One suitable example of an audio signaling device is a speaker located on the front porch that plays a familiar tune or sequence of tones ” (¶ [0056]); “(A) receiving at least one item for delivery to a specified physical location; (B) when within a predetermined range from the specified physical location, using a first wireless device to send a first digital message to a second wireless device at the specified physical location” (claim 4). 
	Thus, Striemer teaches that a first wireless device associated with a service provider/company (equivalent to the processor) may communicate with the customer’s wireless device when the service provider vehicle is within a predetermined range/proximity to the specified delivery location. In response to receiving the communication from the first wireless device, the customer’s wireless device is configured to control/activate the signaling device at the customer’s house to provide either a visual or audio indication for the approaching vehicle; equivalent to a processor configured to cause the in-house device to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.

	Although Striemer teaches an a wireless device installed in a customer’s home that is configured to activate an output device to issue a visual/audio notification in response to receiving a communication from a company wireless device that is a predetermined range from the customer’s home; Striemer does not explicitly teach a processor configured to acquire position information of the vehicle and cause the in-house device to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.

	However, Harris teaches the following:
	And a processor configured to: acquire position information of the vehicle, and cause the […] device to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination;
	Harris teaches “Examples of the present disclosure are related to an electronic marker, or simply “marker,” for use with a UAV delivery system […] The marker can be placed outside a delivery area to enable a UAV to navigate to, and land on or near, the marker” (col.1: 66-  col. 2: 6 ); “delivery location 106 can be a location associated with a […] recipient's home “ (col. 2: 35-38); “marker 130 can be a portable electronic device, such that a person can place the marker 130 in an appropriate location outside” (col. 3: 21-24); “The marker 130 can include a number of features to enable it to communicate with the UAV 104, or other vehicles, designed to deliver packages to a location (e.g., a business or home). The marker 130 can also include one or more features to enable it to communicate with a customer, either directly using audio and/or visual messages” (col. 5:19-25); “The marker 130 can include, for example, a display 202, one or more sensors 204, one or more speakers 206, and one or more external lights 208.” (col. 5: 32-35). 
	Thus, Harris teaches a marker that is an electronic device (equivalent to the device) and comprises a plurality of components to communicate with a user, including a display and speakers (equivalent to the output device).

	Further, Harris teaches “UAV architecture 300 includes one or more processors […] a navigation system 308” (col. 9: 29-30); “ UAV 104 may travel, under control of the flight controller 114, along a flight path 122 toward the delivery location 106 […]  Eventually, the UAV 104 may reach or cross a threshold distance 124 from the delivery location 106 […] UAV 104 may determine that the UAV 104 has reached or crossed the threshold distance 124 from the delivery location 106 based on, for example, GPS data” (col. 2: 56-64); “the marker 130 may begin communications with the UAV 104, and may change its display or other output, in response to the UAV 104 crossing the threshold distance 124.” (col. 3: 36-39); “The approach notification module 116 and/or UAV 104 may cause lights or a screen to be activated on the marker 130 in a predetermined manner to indicate that the UAV 104 is on an approach and intends to land or deposit the package 108 at the delivery location 106.” (col. 3: 59-64); 
	Thus, Harris teaches that a UAV (comprising a processor) may determine that it is within a threshold distance from a delivery location via GPS (such as the customer’s residence) and cause the electronic marker to begin communications with the UAV in response to the UAV crossing the threshold distance. The electronic marker can responsively cause lights or the display screen on the marker to be activated in order to indicate that the UAV is approaching; equivalent to a processor configured to acquire position information of the vehicle, and cause the device to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Striemer with the teachings of Harris by incorporating the vehicle processor configured to determine when the vehicle, via GPS, is within a threshold distance of a delivery location and cause a device at the delivery location to activate an output device that provides an audio/visual indication of the approaching vehicle, as taught by Harris, into the system of Striemer. One of ordinary skill in the art would recognize that such a modification would enable the first wireless device associated with a vehicle of a delivery service provider , in the system of Striemer, to detect when the vehicle is a threshold distance away from a delivery location (via GPS) and cause the in-house computing system to activate the signaling device. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “increase the efficiency of the delivery system” (col. 13: 24-25), as suggested by Harris. 

	Although Striemer teaches an wireless device installed in a customer’s home that is configured to activate an output device to issue a visual/audio notification in response to receiving a communication from a company wireless device that is a predetermined range from the customer’s home; Striemer/Harris does not explicitly teach causing the in-house device to issue notification of approach of the vehicle through the output device, wherein the output device is a home electrical appliance related to heating, cooling, or washing with at least one of an audio output function, an alarm function and a display function.

	However, Fadell teaches the following:
A processor configured to: […] cause the in-house device to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination;
	Fadell teaches “sensors 828 in combination with rules-based inference engines or artificial intelligence provided at a central server such as 164 are used to detect when packages are delivered to the door of the smart-home environment 100, and to take a variety of automated actions in response […] the sensors 828 can “see” the uniform of the delivery person approaching the door or the truck of the delivery person” (¶ [0247]); “one or more sensing components 828 of doorbell 106 may be operative to detect any suitable visitor information when any suitable visitor comes within a suitable sensing range of doorbell 106. Such a visitor may be any suitable entity, such as a package deliverer (e.g., deliverer DL of FIG. 1, which may be a human or a drone or otherwise)” ( ¶ [0415]); “smart environment 100 may be operative to communicate information indicative of the current package delivery attempt to that user in any suitable way at step 2006 (e.g., by audibly announcing any suitable information related to the delivery attempt of the particular package via an audio speaker of a smart device that may be located most proximal to the current location of that user within environment 100)“ (¶ [0365]); “a first one of the network-connected smart devices can communicate with a second one of the network-connected smart devices via a wireless router 160 […] one or more processors of the various smart devices of environment 100” (¶ [0062]); “the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, the smart entry detectors 112, the smart appliances 113, the smart doorknobs 122, the keypads, and other devices (collectively referred herein to as “the network-connected smart devices”)” (¶ [0059]). 
	Thus, Fadell teaches a smart-home environment comprises a plurality of network connected smart devices (comprising processors) including smart doorbells and smart appliances. The smart doorbell (comprising a processor and sensing components) is configured to detect a delivery entity (including a person, drone, or truck) that comes within a particular sensing range of the doorbell. In response to detecting the visitor (delivery entity), the smart home environment may communicate information indicative of a current package delivery attempt, such as announcing the delivery attempt via an audio speaker of a smart device (equivalent to the in-house device) that is located most proximal to a user within the smart home environment; equivalent to a processor configured to: cause the in-house device to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.

Wherein the output device is a home electrical appliance related to heating, cooling, or washing with at least one of an audio output function, an alarm function and a display function. 
	Fadell teaches “the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, the smart entry detectors 112, the smart appliances 113, the smart doorknobs 122, the keypads, and other devices (collectively referred herein to as “the network-connected smart devices”)” (¶ [0059]); “the smart-home environment 100 of FIG. 1 includes one or more intelligent, multi-sensing, network-connected appliances 113 (herein after referred to as “smart appliances 113”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, indoor or outdoor lighting, stereos, intercom systems, gated entries, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, safes, and so forth” (¶ [0057]); “a network-connected smart device can ask the user (by 2D LCD display, 2D/3D holographic projection, voice interaction, etc.) a few simple questions such as, “Where am I” and the user can select “bedroom” or “living room” and so forth.” (¶ [0157])
	As discussed above, Fadell teaches that in response to detecting the visitor (delivery truck or drone) that is within a particular sensing distance, the smart home environment may communicate information indicative of a current package delivery attempt, such as announcing the delivery attempt via an audio speaker of a smart device (equivalent to the in-house device) that is located most proximal to a user within the smart home environment. Further, the smart device may be a smart appliance, where the smart appliance may comprise any of refrigerators, stoves and/or ovens, washers, dryers, and so forth. Further, the smart appliance may comprise an LCD display; equivalent to wherein the output device is a home electrical appliance related to heating, cooling, or washing with at least one of an audio output function, an alarm function and a display function.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Striemer/Harris with the teachings of Fadell by incorporating the plurality of smart appliances (a home electrical appliance related to heating, cooling, or washing) within a user’s home environment that are configured to announce information (via an audio speaker or display) indicative of a delivery attempt when a delivery truck or drone is sensed within a particular range of the home, as taught by Fadell, into the system of Striemer/Harris. One of ordinary skill in the art would recognize that such a modification would enable the first wireless device associated with a vehicle of a delivery service provider, in the system of Striemer/Harris, to detect when the vehicle is a threshold distance away from a delivery location (via GPS) and cause an in-house smart appliance (a home electrical appliance related to heating, cooling, or washing) to announce the delivery via audio speaker or display. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “ increase the convenience and efficiency of package delivery, increase the traceability of package delivery, enable secure package delivery” (¶ [0321]), as suggested by Fadell.  

Claim 2: Striemer/Harris/Fadell teaches the limitations of claim 1.

	Although Striemer teaches an a wireless device installed in a customer’s home (equivalent to the in-house device) that is configured to activate an output device to issue a visual/audio notification in response to receiving a communication from a company wireless device that is a predetermined range from the customer’s home, Striemer does not explicitly teach wherein the processor is further configured to cause the device to issue notification of arrival of the vehicle through the output device, in a case where the vehicle arrives at the predetermined delivery destination.
	
	However, Harris teaches the following:
	Wherein the processor is further configured to cause the […] device to issue notification of arrival of the vehicle through the output device, in a case where the vehicle arrives at the predetermined delivery destination. 
	Harris teaches “ UAV 104 may be equipped with a number of components 112 […] The components 112 may include, for example, a flight controller 114, an approach notification module 116” (col. 2: 49-53); “the approach notification module 116 may inform the marker 130 of the UAV's 104 imminent arrival” (col. 4: 17-19); “The marker 130 may “announce” the arrival of the UAV 104 via the lights, screen, and/or audio on the marker 130, such as by emitting a warning sound, a pleasant tone, voice commands, or other audio that provides notification of the presence of the UAV 104 ” (col. 3: 63-67). 
	Thus, Harris teaches that a UAV (comprising a processor and approach notification module) may communicate with an electronic marker located at a delivery location (customer’s home) and inform the electronic marker of the UAV’s imminent arrival. The electronic marker (equivalent to device) can responsively “announce” the arrival of the UAV via the lights and screen (equivalent to output device) of the marker; equivalent to wherein the processor is further configured to cause the device to issue notification of arrival of the vehicle through the output device, in a case where the vehicle arrives at the predetermined delivery destination.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Striemer with the teachings of Harris by incorporating the vehicle processor configured to inform a device at the delivery location that the delivery vehicle arrival is imminent and cause the device to visually announce the arrival of the vehicle via a screen/lights, as taught by Harris, into the system of Striemer. One of ordinary skill in the art would recognize that such a modification would enable the first wireless device associated with a vehicle of a delivery service provider, in the system of Striemer, to inform the in-house computing system of the imminent arrival of the vehicle and cause the in-house computing system to activate the signaling device in order to announce the arrival of the vehicle. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “increase the efficiency of the delivery system” (col. 13: 24-25) and “for enabling the UAV 104 to efficiently leave the package and depart” (col. 15: 38-39), as suggested by Harris. 

Claim 5: Striemer teaches the following:

	 Causing an in-house device, installed inside a house at the predetermined delivery destination and capable of controlling an output device at the predetermined delivery destination, to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.
	Striemer teaches “preferred embodiments provide ways for a company to do business with its customers by sending a company representative to the physical area of the customer, sending a digital message via a mobile wireless device to the customer's wireless device […] customer's wireless device is part of a house web server computer system” (¶ [0028]); “One suitable implementation of a house web server computer system 100 in accordance with the preferred embodiments of the invention is shown in FIG. 1. Web server computer system 100 is preferably an IBM personal computer.” (¶ [0029]); “may use a wireless house server as shown by computer system 100 in FIG. 1 as the customer's wireless device” (¶ [0063]); “Let's assume that a person in a house orders a pizza from a local pizza delivery company (step 510). […] When close to the house, the driver activates a hand-held mobile wireless device to send a message to a wireless device at the specified location (step 530). In response, the wireless device at the specified location responds by activating a signaling device that pulses a porch light on and off repeatedly (step 540)” (¶ [0057]). “When the vehicle is in proximity to the specified location, a mobile wireless device sends a first digital message to a wireless device at the specified location (step 530). The wireless device at the specified location then responds by activating a signaling device at the specified location (step 540) […] the signaling device may include any suitable visual or audio signaling device […] One suitable example of an audio signaling device is a speaker located on the front porch that plays a familiar tune or sequence of tones ” (¶ [0056]); “(A) receiving at least one item for delivery to a specified physical location; (B) when within a predetermined range from the specified physical location, using a first wireless device to send a first digital message to a second wireless device at the specified physical location” (claim 4). 

	Thus, Striemer teaches that a customer may have a web server computer system (such as an IBM personal computer) installed at their house and used as a wireless device that is configured to communicate with a company/delivery service provider that is delivering a food item to the customer’s house; equivalent to the in-house device installed inside a house at the predetermined delivery destination. Further, Striemer teaches that a first wireless device associated with a service provider/company may communicate with the customer’s wireless device when the service provider vehicle is within a predetermined range/proximity to the specified delivery location. In response to receiving the communication from the first wireless device, the customer’s wireless device is configured to control/activate a signaling device (equivalent to the output device) at the customer’s house to provide either a visual or audio indication for the approaching vehicle; equivalent to causing an in-house device, installed inside a house at the predetermined delivery destination and capable of controlling an output device at the predetermined delivery destination, to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.

	Although Striemer teaches an a wireless device installed in a customer’s home that is configured to activate an output device to issue a visual/audio notification in response to receiving a communication from a company wireless device that is a predetermined range from the customer’s home; Striemer does not explicitly teach acquiring position information of a vehicle that delivers a package to a predetermined delivery destination. 

	However, Harris teaches the following:
	Acquiring position information of a vehicle that delivers a package to a predetermined delivery destination; and causing an […] device […] capable of controlling an output device at the predetermined delivery destination, to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination
	Harris teaches “Examples of the present disclosure are related to an electronic marker, or simply “marker,” for use with a UAV delivery system […] The marker can be placed outside a delivery area to enable a UAV to navigate to, and land on or near, the marker” (col.1: 66-  col. 2: 6 ); “delivery location 106 can be a location associated with a […] recipient's home “ (col. 2: 35-38); “marker 130 can be a portable electronic device, such that a person can place the marker 130 in an appropriate location outside” (col. 3: 21-24); “The marker 130 can include a number of features to enable it to communicate with the UAV 104, or other vehicles, designed to deliver packages to a location (e.g., a business or home). The marker 130 can also include one or more features to enable it to communicate with a customer, either directly using audio and/or visual messages” (col. 5:19-25); “The marker 130 can include, for example, a display 202, one or more sensors 204, one or more speakers 206, and one or more external lights 208.” (col. 5: 32-35). 
	Thus, Harris teaches a marker that is an electronic device (equivalent to the device) and comprises a plurality of components to communicate with a user, including a display and speakers (equivalent to the output device).

	Further, Harris teaches “UAV architecture 300 includes one or more processors […] a navigation system 308” (col. 9: 29-30); “ UAV 104 may travel, under control of the flight controller 114, along a flight path 122 toward the delivery location 106 […]  Eventually, the UAV 104 may reach or cross a threshold distance 124 from the delivery location 106 […] UAV 104 may determine that the UAV 104 has reached or crossed the threshold distance 124 from the delivery location 106 based on, for example, GPS data” (col. 2: 56-64); “the marker 130 may begin communications with the UAV 104, and may change its display or other output, in response to the UAV 104 crossing the threshold distance 124.” (col. 3: 36-39); “The approach notification module 116 and/or UAV 104 may cause lights or a screen to be activated on the marker 130 in a predetermined manner to indicate that the UAV 104 is on an approach and intends to land or deposit the package 108 at the delivery location 106.” (col. 3: 59-64); 
	Thus, Harris teaches that a UAV (comprising a processor) may determine that it is within a threshold distance from a delivery location via GPS (such as the customer’s residence) and cause the electronic marker to begin communications with the UAV in response to the UAV crossing the threshold distance. The electronic marker can responsively cause lights or the display screen on the marker to be activated in order to indicate that the UAV is approaching; equivalent to acquiring position information of a vehicle that delivers a package to a predetermined delivery destination and causing a device capable of controlling an output device at the predetermined delivery destination to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Striemer with the teachings of Harris by incorporating the vehicle processor configured to determine when the vehicle, via GPS, is within a threshold distance of a delivery location and cause a device at the delivery location to activate an output device that provides an audio/visual indication of the approaching vehicle, as taught by Harris, into the system of Striemer. One of ordinary skill in the art would recognize that such a modification would enable the first wireless device associated with a vehicle of a delivery service provider , in the system of Striemer, to detect when the vehicle is a threshold distance away from a delivery location (via GPS) and cause the in-house computing system to activate the signaling device. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “increase the efficiency of the delivery system” (col. 13: 24-25), as suggested by Harris. 

	Although Striemer teaches an wireless device installed in a customer’s home that is configured to activate an output device to issue a visual/audio notification in response to receiving a communication from a company wireless device that is a predetermined range from the customer’s home; Striemer/Harris does not explicitly teach causing the in-house device to issue notification of approach of the vehicle through the output device, wherein the output device is a home electrical appliance related to heating, cooling, or washing with at least one of an audio output function, an alarm function and a display function.

	However, Fadell teaches the following:
	Causing an in-house device, installed inside a house the predetermined delivery destination and capable of controlling an output device at the predetermined delivery destination, to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination;
	Fadell teaches “sensors 828 in combination with rules-based inference engines or artificial intelligence provided at a central server such as 164 are used to detect when packages are delivered to the door of the smart-home environment 100, and to take a variety of automated actions in response […] the sensors 828 can “see” the uniform of the delivery person approaching the door or the truck of the delivery person” (¶ [0247]); “one or more sensing components 828 of doorbell 106 may be operative to detect any suitable visitor information when any suitable visitor comes within a suitable sensing range of doorbell 106. Such a visitor may be any suitable entity, such as a package deliverer (e.g., deliverer DL of FIG. 1, which may be a human or a drone or otherwise)” ( ¶ [0415]); “smart environment 100 may be operative to communicate information indicative of the current package delivery attempt to that user in any suitable way at step 2006 (e.g., by audibly announcing any suitable information related to the delivery attempt of the particular package via an audio speaker of a smart device that may be located most proximal to the current location of that user within environment 100)“ (¶ [0365]); “a first one of the network-connected smart devices can communicate with a second one of the network-connected smart devices via a wireless router 160 […] one or more processors of the various smart devices of environment 100” (¶ [0062]); “the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, the smart entry detectors 112, the smart appliances 113, the smart doorknobs 122, the keypads, and other devices (collectively referred herein to as “the network-connected smart devices”)” (¶ [0059]). 
	Thus, Fadell teaches a smart-home environment comprises a plurality of network connected smart devices (comprising processors) including smart doorbells and smart appliances. The smart doorbell (comprising a processor and sensing components) is configured to detect a delivery entity (including a person, drone, or truck) that comes within a particular sensing range of the doorbell. In response to detecting the visitor (delivery entity), the smart home environment may communicate information indicative of a current package delivery attempt, such as announcing the delivery attempt via an audio speaker of a smart device (equivalent to the in-house device) that is located most proximal to a user within the smart home environment; equivalent to causing an in-house device, installed inside a house the predetermined delivery destination and capable of controlling an output device at the predetermined delivery destination, to issue notification of approach of the vehicle through the output device, in a case where the vehicle approaches within a predetermined range of the predetermined delivery destination.

Wherein the output device is a home electrical appliance related to heating, cooling, or washing with at least one of an audio output function, an alarm function and a display function. 
	Fadell teaches “the smart doorbells 106, the smart wall switches 108, the smart wall plugs 110, the smart entry detectors 112, the smart appliances 113, the smart doorknobs 122, the keypads, and other devices (collectively referred herein to as “the network-connected smart devices”)” (¶ [0059]); “the smart-home environment 100 of FIG. 1 includes one or more intelligent, multi-sensing, network-connected appliances 113 (herein after referred to as “smart appliances 113”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, indoor or outdoor lighting, stereos, intercom systems, gated entries, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, safes, and so forth” (¶ [0057]); “a network-connected smart device can ask the user (by 2D LCD display, 2D/3D holographic projection, voice interaction, etc.) a few simple questions such as, “Where am I” and the user can select “bedroom” or “living room” and so forth.” (¶ [0157])
	As discussed above, Fadell teaches that in response to detecting the visitor (delivery truck or drone) that is within a particular sensing distance, the smart home environment may communicate information indicative of a current package delivery attempt, such as announcing the delivery attempt via an audio speaker of a smart device (equivalent to the in-house device) that is located most proximal to a user within the smart home environment. Further, the smart device may be a smart appliance, where the smart appliance may comprise any of refrigerators, stoves and/or ovens, washers, dryers, and so forth. Further, the smart appliance may comprise an LCD display; equivalent to wherein the output device is a home electrical appliance related to heating, cooling, or washing with at least one of an audio output function, an alarm function and a display function.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Striemer/Harris with the teachings of Fadell by incorporating the plurality of smart appliances (a home electrical appliance related to heating, cooling, or washing) within a user’s home environment that are configured to announce information (via an audio speaker or display) indicative of a delivery attempt when a delivery truck or drone is sensed within a particular range of the home, as taught by Fadell, into the system of Striemer/Harris. One of ordinary skill in the art would recognize that such a modification would enable the first wireless device associated with a vehicle of a delivery service provider, in the system of Striemer/Harris, to detect when the vehicle is a threshold distance away from a delivery location (via GPS) and cause an in-house smart appliance (a home electrical appliance related to heating, cooling, or washing) to announce the delivery via audio speaker or display. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “increase the convenience and efficiency of package delivery, increase the traceability of package delivery, enable secure package delivery” (¶ [0321]), as suggested by Fadell.  

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Striemer U.S. Publication No. 2003/0195814, hereafter known as Striemer, in view of Harris et al. U.S. Patent No. 10,395,544, hereafter known as Harris, in further view of Fadell U.S. Publication No. 2015/0154850, hereafter known as Fadell, in further view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady. 

Claim 3: Striemer/Harris/Fadell teaches the limitations of claim 1. Further, Striemer/Harris/Fadell does not teach, however Brady does teach, the following:

	Wherein the vehicle is an electric vehicle, and the vehicle starts charging from a power supply device provided at the predetermined delivery destination, in a case where handing over of the package is not performed even after a lapse of predetermined time after arrival of the vehicle at the predetermined delivery destination. 
	Brady teaches “AGV 200A also includes one or more power modules 212 […] power module 212 for the AGV 200A may be in the form of battery power” (col. 10: 29-33); “one or more charging stations may be included in a pickup area that enable the AGVs to recharge while they are waiting in the pickup area for users to arrive” (col. 5: 8-11); “a user is to meet an AGV at a stopping location (e.g., in a pickup area where a user is informed of the location of the AGV and meets the AGV for acquiring an ordered item)” (col. 6: 8-11); “delivery location (e.g., at a  user’s residence)” (col. 57: 12-13); “when an AGV is at a home base location or other location, the AGV 200A may engage with a charging station that will recharge the power module” (col. 10: 43-46); “ pickup areas 602(A)-602(F) may in some instances be associated with or near various locations that may be within the geographic regions and convenient to users […] residential neighborhoods” (col. 36: 59-64); “AGV may travel to […] a pickup area where a user will meet the AGV for acquiring an item from the storage compartment of the AGV” (col. 56: 23-26).
	Thus, Brady teaches a system comprising battery powered AGVs that are configured to deliver items to a user at a pickup location/area (associated with a residence/residential neighborhood) and recharge at a charging station while waiting for the user to arrive; equivalent to wherein the vehicle is an electric vehicle. Further, Brady teaches that the AGV is configured to travel to the pickup area and begin charging upon arrival at the pickup area while waiting for the recipient to arrive/retrieve their item from the AGV; equivalent to the vehicle starts charging from a power supply device provided at the predetermined delivery destination, in a case where handing over of the package is not performed even after a lapse of predetermined time after arrival of the vehicle at the predetermined delivery destination.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Striemer/Harris/Fadell with the teachings of Brady by incorporating the battery powered AGV as a delivery vehicle and enabling the AGV to recharge at a charging station located at a delivery destination upon arrival while waiting for a recipient to retrieve a delivered package from the AGV, as taught by Brady. One of ordinary skill in the art would have recognized that such a modification with the teachings of Brady would enable the system of Striemer/Harris/Fadell to dispatch battery powered AGVs to deliver parcels to a customer’s delivery destination (a residence) and have the AGV begin recharging upon arrival at a charging station associated with the delivery destination while waiting for the customer to retrieve their parcel. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to increase the effective travel ranges” (col. 33: 12) of delivery vehicles, as suggested by Brady.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Striemer U.S. Publication No. 2003/0195814, hereafter known as Striemer, in view of Harris et al. U.S. Patent No. 10,395,544, hereafter known as Harris, in further view of Fadell U.S. Publication No. 2015/0154850, hereafter known as Fadell, in further view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Briggs et al. U.S. Publication No. 2019/0122177, hereafter known as Briggs.  

Claim 4: Striemer/Harris/Fadell/Brady teaches the limitations of claim 3. Further, Striemer/Harris/Fadell/Brady does not explicitly teach, however Briggs does teach, the following:
	
	Wherein the processor is configured to give a predetermined incentive to a user associated with the predetermined delivery destination, after charging of the vehicle is ended. 
	Briggs teaches “drones deliver items in a serviced area and charging stations are distributed throughout the serviced area. Each charging station is configured to charge one or more of the drones” (see abstract); “the processor is further configured to calculate additional financial incentives to be offered to potential owners of additional charging stations“ (¶ [0009]); “a customer initially orders an item from an online retailer […] In an event it is found, however, that the customer has a drone charging station 20 that can be used to recharge a drone which is used to deliver the item to the customer's residence, drone delivery can be selected at no additional charge (602)” (¶ [0065]); “Once drone delivery following operations 602 or 603 is complete, the drone 15 recharges at the customer's or the nearby drone charging station 20 and returns to a convenient base 11, warehouse 12, and truck 13 (605). At this point, customer incentives are calculated based at least on need and usage of drone charging stations 20 (606) […] Finally, the owner of the done charging station 20 which is used to charge the drone 15 receives his incentive (608)” (¶ [0066]); “once the drone 15 leaves his property, the processor 30 instructs the drone 15 to return to a different, more convenient truck 13 to save time, battery“ (¶ [0064]). 
	Thus, Briggs teaches a system comprising battery powered drones that are configured to deliver items to a customer residence. The customer may be an owner of a charging station that is located at the customer’s residence. The drone may perform the delivery of items to the customer residence, recharge it’s battery using the charging station, and a financial incentive can be calculated and offered to the customer by a processor thereafter; equivalent to wherein the processor is configured to give a predetermined incentive to a user associated with the predetermined delivery destination, after charging of the vehicle is ended.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Striemer/Harris/Fadell/Brady with the teachings of Briggs by incorporating the features for calculating and offering a financial incentive to a recipient for allowing a delivery vehicle to recharge at a charging station located at the recipient’s home after the delivery vehicle has completed a delivery at the recipient’s home, as taught by Briggs. One of ordinary skill in the art would have recognized that such a modification, by incorporating the teachings of Briggs, would enable the system of Striemer/Harris/Fadell/Brady to calculate and offer financial incentives to a recipient associated with the charging station located at the delivery destination (recipient’s residence) that is used by an electric delivery vehicle to recharge while waiting for the recipient to retrieve a delivered item from the electric delivery vehicle. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to encourage the growth of the network of the […] charging stations” (¶ [0048]) and “encourage the growth of the delivery system by encouraging additional individuals to install additional drone charging stations into the network beyond what would be possible otherwise” (¶ [0049]), as suggested by Briggs. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628